Citation Nr: 0948339	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-09 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, 
Washington


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred on 
July 25, 2007.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 until 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision of the Department of Veterans 
Affairs (VA), Medical Center in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran was treated at Grays Harbor Community 
Hospital on July 25, 2007.

2.  Medical services the Veteran received in July 2007 were 
not authorized by VA.  The Veteran is not service connected 
for a disability.

3.  The Veteran did not receive treatment from a VA facility 
in the 24-month preceding July 25, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in July 2007 have not been met. 38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000- 
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in January 2008 which described the reason for the denial of 
the Veteran's claim.  While we recognize that this notice 
came after the original denial, we note that the Veteran's 
claim was readjudicated with the issuance of a supplemental 
statement of the case in March 2008.  Consequently, the Board 
finds that any timing deficiency has been appropriately cured 
and that such deficiency did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, billing records have 
been associated with the claims file and the appellant has 
not identified additional evidence that might be obtained in 
support of his claim.  Accordingly, the Board finds that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Legal Criteria

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the appellant has 
to satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent lay person (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) The veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for or in part, the 
veteran's liability to the provider; and (i) The veteran is 
not eligible for reimbursement under 38 U.S.C. § 1728 for the 
emergency treatment provided.  See 38 C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Analysis

The Veteran is seeking payment of emergency medical services 
provided on July 25, 2007.  The record reveals that the 
Veteran was treated at a private hospital in July 2007, and 
that he is not currently service connected for any 
disability.  There is no assertion that treatment had been 
authorized by VA.

A document dated January 2008 indicates that the Veteran had 
not received medical services from VA in the 24 months 
preceding the date of the emergency care for which he is 
seeking reimbursement.  

The implementing regulations provide that in order to receive 
reimbursement for emergency services, the Veteran must have 
been enrolled in the VA health care system and received 
medical services under authority of 38 U.S.C. Chapter 17 
within the preceding 24-month period.  38 U.S.C. § 17.1002(e) 
(2009).  As the record indicates no such care was provided 
within the prescribed period, VA cannot reimburse the Veteran 
for the claimed emergency care.

We recognize that in December 2007, the Veteran indicated 
that he had been unaware of the 24-month requirement set 
forth under § 17.1002.  While the Board is sympathetic toward 
the appellant the Board is bound by the applicable statutes 
and regulations and accordingly, reimbursement for private 
medical treatment in July 2007 under the provisions of 38 
U.S.C.A. §§ 1725 and 1728 is denied.  Stated differently, 
even if his treatment was for an emergency, VA had not 
authorized the treatment, he was not service-connected for a 
disability and he had not received VA treatment in the prior 
24 months.


ORDER

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs for medical expenses incurred in 
connection with medical services for the appellant in July 
2007 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


